 



Exhibit 10.1
SEPARATION AGREEMENT AND GENERAL RELEASE
     This Separation Agreement and General Release (the “AGREEMENT”) is entered
into this 16th day of December 2005 between Robert Gregg (“Gregg”) and
NationsHealth, Inc. (“the Company” or “NationsHealth”) (collectively the
“Parties”).
     WHEREAS, the Parties have agreed that Gregg stepped down from his role as
Chief Operating Officer (“COO”) and all officer roles that Gregg held at the
Company effective October 5, 2005, and that Gregg will step down from all
employment that Gregg holds at the Company, effective December 16, 2005 (the
“Separation Date”) and that the terms of this AGREEMENT shall supersede the
Employment Agreement between Gregg and Millstream Acquisition Corp, dated
March 9, 2004 (“the Employment Agreement”) unless otherwise stated herein;
     WHEREAS, the Parties agreed that Gregg has provided valuable contributions
to the Company and that the Company will provide the separation benefits
described in this AGREEMENT in exchange for a release of claims against the
Company, including a release of the Company’s obligations under the Employment
Agreement;
     WHEREAS, the Parties have agreed to this separation because the role and
duties of the COO as set forth in the Employment Agreement changed in a material
way such that the prior COO function ceased to exist, however, this separation
does not foreclose the possibility of a future consulting or advisory
relationship between Gregg and the Company;
     NOW, THEREFORE, in consideration of the promises and conditions set forth
herein, Gregg and NationsHealth agree as follows:
     1. The Parties have agreed that Gregg stepped down from his role as Chief
Operating Officer and all officer roles effective October 5, 2005. Further,
Parties have agreed that Gregg will step down from all employment roles that
Gregg holds at the Company, effective on the “Separation Date,” and that, upon
Gregg’s execution of this AGREEMENT and following the Effective Date as set
forth in Paragraph 9 below, NationsHealth shall provide the following benefits
on the following schedule to Gregg:
     (a) On or before December 31, 2005, the Company will provide Gregg with a
lump-sum separation payment in the amount of two hundred fifty thousand dollars
($250,000.00);
     (b) The Company shall pay Gregg one hundred fifty thousand dollars
($150,000) in lieu of a 2005 bonus opportunity. This $150,000 payment will be
made on or before December 31, 2005;
     (c) The Company will provide Gregg with deferred severance compensation
payments as follows: (i) on the seven-month anniversary of the Separation Date,
the Company will provide Gregg with a payment in the amount of two hundred fifty
thousand dollars ($250,000.00); and (ii) in accordance with the Company’s
standard payroll practices, the Company shall provide Gregg with salary
continuation at his current salary of $500,000 per annum for twelve (12) months,
starting on the eight-month anniversary of the Separation Date and concluding on
the nineteen-month anniversary of the Separation Date. However, if at any

 



--------------------------------------------------------------------------------



 



time prior the seven-month anniversary of the Separation Date, the Company has
arranged for a private sale of $3,000,000 worth of Gregg’s stock that complies
with the requirements for such sale set forth in Paragraph 2(a) below, then the
Company shall not be required to make the $250,000 payment on the seven-month
anniversary of the Separation Date, but may instead make this payment at any
time after the seven-month anniversary and on or before December 31, 2006;
     (d) For the first eighteen months from the Separation Date or any longer
period during which Gregg receives COBRA continuation coverage at the family
level, the Company shall provide group health benefits for Gregg and his family
by paying Gregg’s COBRA costs for electing COBRA continuation coverage at the
family level for the maximum period permitted under COBRA;
     (e) The Company shall accelerate the vesting of Gregg’s stock options such
that all stock options granted prior to the Separation Date shall vest
immediately upon the Separation Date.
Each of the payments provided for in the AGREEMENT shall be subject to
applicable withholding as required by law. In the event of Gregg’s death or
disability, each of the payments described in this AGREEMENT shall be paid to
his spouse. To the extent that CapitalSource Finance LLC (“CapitalSource”) has
or had any consent or other rights under the Subordination Agreement, dated
April 30, 2004, by and between the Co-Founders, Gregg, the United States
Pharmaceutical Group, L.L.C., the Company and CapitalSource (the “Subordination
Agreement”), relating to the payments provided for in the AGREEMENT, the
payments shall be conditioned upon (i) an advance written waiver by
CapitalSource of such payment, (ii) compliance with the terms of the
Subordination Agreement, or (iii) the prior termination of the Subordination
Agreement. Gregg acknowledges and agrees that these promises, payments and
benefits described above in this Paragraph 1 exceed any legal payment
obligations of NationsHealth and provide valid consideration for the release
contained in Paragraph 3 of this AGREEMENT.
     2. Upon the execution of this Agreement, Gregg will be deemed to have
requested that the Company arrange for the purchase the shares of common stock,
par value $0.0001 per share, of the Company (the “Common Stock”), owned by Gregg
or by an entity in which Gregg has an equity or ownership interest worth up to
three million dollars ($3,000,000). During the period prior to June 30, 2006,
the Company shall use its best efforts to arrange for the sale of the shares of
Common Stock owned by Gregg or by any entity in which Gregg has an equity or
ownership interest, worth up to three million dollars ($3,000,000) in a private
sale. Such Common Stock shall be valued as of the close of business on the day
prior to the date of the private sale with the proceeds up to $3,000,000 for
that Common Stock to be paid to Gregg (or his spouse in the event of his death
or disability) and, in the event that the proceeds from that sale are at least
90% of the closing price on the night before the closing (inclusive of
commissions and other closing costs), then Gregg shall be obligated to accept
the terms of the sale. If the Company arranges the sale of Gregg’s Common Stock,
regardless of whether the sale is structured to flow through the Company or
between the investor and Gregg directly, Gregg shall receive the actual selling
price net of any commissions regardless of whether the sale is below or above
the current asking price. In the event that the Company does not arrange for a
sale of $3,000,000 of Gregg’s Common Stock prior to June 30, 2006, thereafter
Gregg (or his spouse as

2



--------------------------------------------------------------------------------



 



trustee in this event of his death or disability) has the right to require the
Company to purchase the number of shares of the Common Stock owned by Gregg or
by any entity in which Gregg has an equity or ownership interest worth up to
three million dollars ($3,000,000); provided, however, that Gregg can only
require the Company to purchase one million five hundred thousand dollars
($1,500,000) worth of his Common Stock in any given calendar year (each such
demand for the purchase of up to $1,500,000 of Gregg’s Common Stock to be
referred to as a “Put Notice”). Such Common Stock shall be valued as of the
close of business on the day prior to the date Gregg or his spouse delivers a
Put Notice to the Company setting forth his decision to require the Company to
purchase such Common Stock. Subject to the next two sentences of this Paragraph,
within 30 days of receiving the Put Notice, the Company shall pay Gregg or his
spouse the proceeds from the purchase of the shares of Common Stock specified in
the Put Notice, up to a maximum of one million five hundred thousand dollars
($1,500,000) per each of up to two Put Notices. To the extent that Glenn Parker,
M.D. or Lewis Stone (each a “Co-Founder”) delivers a Put Notice at the same time
as Gregg, the Company shall have the right to pay the funds due hereunder over
two years (in the case of delivery of a Put Notice by a single Co-Founder) or
over three years (in the case of delivery of a Put Notice by both Co-Founders),
in equal amounts each year pro rata among Gregg and any Co-Founder based on the
number of shares of Common Stock specified in each Put Notice; provided,
however, that the Company shall not have such right to delay the payment of such
funds in any succeeding year or years if the Company elects to sell the shares
of Common Stock as set forth in the succeeding sentence. In the event that the
Company has not sold $3,000,000 worth of Gregg’s Common Stock prior to June 30,
2006 and Gregg delivers a Put Notice, the Company shall have ten (10) days to
exercise the option, in lieu of a cash payment, of causing the shares specified
in a Put Notice to be sold, as promptly as is reasonably practicable, pursuant
to a registration statement filed by the Company under the Securities Act of
1933, as amended (the “Securities Act”), in which the shares shall be included,
or pursuant to an exemption from the registration requirements of the Securities
Act, in either case with the funds requested in the Put Notice being remitted to
Gregg on the close of such sale (provided, further, that (x) Gregg shall
received at least $1,500,000 from such sale (in the event that the shares being
sold pursuant to the Put Notice are sold in a private sale or through a
registration statement, Gregg shall receive the higher of (i) the value of the
amount of his shares being sold pursuant to the Put Notice times the per share
price on the date of the Put Notice or (ii) one million five hundred dollars
($1,500,000)) and (y) any sale pursuant to a registration statement shall not
count as a “Demand Registration” pursuant to that certain Registration Rights
Agreement (the “Registration Rights Agreement”), dated as of the date of the
Employment Agreement, by and among the Company, RGGPLS Holdings, Inc., a Florida
corporation (“RGGPLS”), GRH Holdings, L.L.C. (“GRH”), a Florida limited
liability company, and Becton, Dickinson and Company, a New Jersey corporation).
The Company agrees and acknowledges that Gregg shall have the right to require
the Company to purchase shares of Common Stock from him hereunder without regard
to the limitations set forth in Section 2.4 of the Registration Rights
Agreement. To the extent that GRH has or had any tag-along rights under
Section 4.03 of the Stockholder Agreement, dated March 9, 2004, by and between
the Company, RGGPLS and GRH (the “Stockholder Agreement”) with respect to the
sale or repurchase of the Common Stock by the methods described above, GRH
provided an advance written waiver of those rights by a Consent and Waiver dated
December 1, 2005. To the extent that CapitalSource has or had any consent or
other rights under the Subordination Agreement relating to payment as a result
of the sale or repurchase of the Common Stock by any of the

3



--------------------------------------------------------------------------------



 



methods described above, the sale or purchase of the Common Stock shall be
conditioned upon: (i) an advance written waiver by CapitalSource of such right
to payment; (ii) compliance with the terms of the Subordination Agreement; or
(iii) the prior termination of the Subordination Agreement.
     3. (a) In consideration of the payment and mutual promises and covenants
set forth in this AGREEMENT, Gregg, on behalf of himself, his heirs, successors,
current and former agents, representatives, attorneys, assigns, executors,
beneficiaries, and administrator, hereby releases and forever discharges
NationsHealth and each and all of its current and former parents, divisions,
subsidiaries and affiliates, attorneys, shareholders, employees, representatives
and agents (collectively “the NationsHealth Group”) and each and all of their
predecessors, successors, assigns, officers, directors, from any and all
charges, complaints, claims, liabilities, obligations, promises, agreements,
controversies, damages, actions, causes of action, suits, rights, demands,
costs, losses, debts and expenses (including attorneys’ fees) of any nature
whatsoever, whether in law or in equity, which Gregg now has or ever may have
had against the NationsHealth Group, including, but not limited to, any and all
matters related in any way to Gregg’s equity interest in NationsHealth and
Gregg’s employment with or separation from NationsHealth, as well as all claims
under Title VII of the Civil Rights Act of 1964, the Civil Rights Act of 1991,
the Americans with Disabilities Act, the Age Discrimination in Employment Act,
the Older Worker Benefit Protection Act, the Employee Retirement Income Security
Act of 1974, the National Labor Relations Act, the Immigration Reform and
Control Act, the Workers Adjustment and Retraining Notification Act, the
Occupational Safety and Health Act, the Family and Medical Leave Act, the
Florida Civil Rights Act, the Florida Minimum Wage Law, any other federal, state
or local anti-discrimination, wage or benefits laws, and any other contractual
or tort claims relating to Gregg’s equity interest in NationsHealth and Gregg’s
employment or separation from employment with NationsHealth. Notwithstanding the
foregoing, nothing in this provisions shall waive or supersede the Parties’
obligations under this AGREEMENT, including but not limited to the Company’s
obligation to indemnify Gregg as set forth in Paragraph 5.
         (b) In consideration of the payment and mutual promises and covenants
set forth in this AGREEMENT, NationsHealth on behalf of itself and each and all
of its current and former parents, divisions, subsidiaries and affiliates
(collectively “the NationsHealth Releasors”), hereby releases and forever
discharges Gregg and each and all his heirs, successors, current and former
agents, representatives, attorneys, assigns, executors, beneficiaries, and
administrator, from any and all charges, complaints, claims, liabilities,
obligations, promises, agreements, controversies, damages, actions, causes of
action, suits, rights, demands, costs, losses, debts and expenses (including
attorneys’ fees) of any nature whatsoever, whether in law or in equity, which
the NationsHealth Releasors now have or ever may have had against the Gregg,
including, but not limited to, any and all matters related in any way to Gregg’s
equity interest in NationsHealth and Gregg’s employment with or separation from
NationsHealth. Notwithstanding the foregoing, nothing in this provision shall
waive or supersede the Parties’ obligations under this AGREEMENT, nor shall it
release Gregg from liability to the NationsHealth Releasors for any criminal
acts affecting the Company or willful misconduct by Gregg of which the Company
is not aware at the time of execution of this AGREEMENT that has a materially
adverse effect on the Company.

4



--------------------------------------------------------------------------------



 



     4. Gregg agrees that he and his agents will not publicize or disclose,
directly or indirectly, the existence of this AGREEMENT, the terms thereof, or
the circumstances giving rise to the AGREEMENT, to anyone other than Gregg’s
attorney, accountant, financial advisor and members of his immediate family or
as required by law. Gregg further agrees that he will advise any individual to
whom the terms, conditions or existence of this AGREEMENT have been disclosed of
the confidentiality requirements of this paragraph and that he will use his best
efforts to ensure that the confidentiality requirements are complied with in all
respects.
     5. The Company shall indemnify and hold Gregg harmless from and against all
claims, investigations, actions, awards and judgments and settlements, including
costs and attorneys’ fees, incurred by Gregg in connection with claims made
against Gregg for acts or omissions of the Company in which Gregg was not
involved and acts or decisions made by Gregg in good faith in his capacity as an
officer or employee of the Company, so long as Gregg reasonably believed that
the acts or decisions were in the best interests of the Company and (with
respect to any criminal act) Gregg had no reason to believe that Gregg’s conduct
was unlawful. The Company further agrees to pay the reasonable expenses of
private counsel or investigators incurred in representing the Gregg in any
audit, inquiry, regulatory review or similar action or proceeding covered by
this indemnification. The Company shall not settle any claim or action or pay
any award or judgment against Gregg without Gregg’s prior written consent, which
shall not be unreasonably withheld. The Company may obtain coverage for Gregg
under an insurance policy covering claims set forth herein if such coverage is
possible at a reasonable cost, provided, however, it is understood and agreed
that the Company’s obligation to indemnify Gregg as set forth in this
Paragraph 5 not be affected by the Company’s ability or inability to obtain
insurance coverage. Further, through August 2009, the Company shall be
responsible for providing Gregg with the service providers and incurring all
costs associated with preparation of any regulatory, financial or other filings
required as a result of Gregg’s former role as an officer or employee and as a
result of Gregg’s ownership of shares of the Company.
     6. Gregg understands and agrees that his covenant to comply with the
following non-compete and non-solicitation obligations serves as material
inducement for the Company to enter into this AGREEMENT and that his obligations
under this paragraph 6 survive the termination of this AGREEMENT. Further, Gregg
understands and agrees that his breach of the obligations set forth in this
paragraph 6 would be a material breach of this AGREEMENT, entitling the Company
to all available remedies at law and equity, including, but not limited to,
recoupment of the payments made to Gregg under Paragraph 1 of this AGREEMENT.
          (a) Non-Competition. Gregg acknowledges and recognizes his possession
of Confidential Information (as defined in his Employment Agreement with the
Company) and acknowledges the highly competitive nature of the business of the
Company and its affiliates and subsidiaries and accordingly agrees that, in
consideration of the promises contained herein, he will not, from the Separation
Date through December 31, 2006 (the “Post-Employment Restricted Period”) engage
or invest in, own, manage, operate, finance, control, or participate in the
ownership, management, operation, financing, or control of, be employed by, lend
his name to, lend his credit to, or render services or advice to any business
that competes with the business then being conducted by the Company or any of
its affiliates or subsidiaries, provided, however, that Gregg may (x) purchase
or otherwise acquire up to three percent of any class of securities of

5



--------------------------------------------------------------------------------



 



any enterprise if such securities are listed on any national or regional
securities exchange or have been registered under Section 12(g) of the
Securities Exchange Act of 1934, as amended, and (y) engage in other direct to
consumer marketing projects, including those involving television and those
utilizing the same vendors utilized by the Company (such as, but not limited to,
Koepell, Thrill Street Entertainment, Karlin Pimsler and West Communications),
provided that such projects are not in competition with the business of the
Company as of the Separation Date and do not have a negative impact on the
Company. Gregg agrees that, in consideration of the promises contained herein,
he will not, either individually or as an officer, director, stockholder,
member, partner, agent, consultant or principal of any other business firm,
directly or indirectly, solicit any business of the type being carried on by the
Company or any of its affiliates or subsidiaries during the Post-Employment
Restricted Period (or any business of a similar type) from any person or entity
that was a customer of the Company or its affiliates or subsidiaries during the
term of his employment with the Company.
          (b) Non-Solicitation. Gregg recognizes that he does possess
confidential information about employees of the Company and its subsidiaries or
affiliates relating to their education, experience, skills, abilities,
compensation, and benefits, and inter-personal relationships with suppliers to
and customers of the Company and its subsidiaries and affiliates. Gregg
recognizes that the information he possesses about these other employees is not
generally known, is of substantial value to the Company and its subsidiaries or
affiliates in developing their respective businesses and in securing and
retaining customers, and has been acquired by Gregg because of his engagement
with the Company. Gregg agrees that, for one year after the Separation Date,
Gregg will not, directly or indirectly, solicit or recruit any employee of the
Company or any of its subsidiaries or affiliates of the purpose of becoming
employed by Gregg or by any business, individual, partnership, firm, corporation
or other entity on whose behalf Gregg is acting as an agent, representative or
employee and that Gregg will not convey any such confidential information or
trade secrets about employees of the Company or any of its subsidiaries or
affiliates to any person.
     7. This AGREEMENT constitutes a compromise settlement of disputed and
contested matters between the Parties and is the product of arms-length
negotiations. It shall not be construed as an admission or any sort by either of
the Parties, nor shall it be used as evidence is a proceeding of any kind,
except one in which one of the Parties alleges breach of the terms of this
AGREEMENT or one in which one of the Parties elects to use this AGREEMENT as a
defense to any claim.
     8. By signing this AGREEMENT, Gregg acknowledges and agrees that:
          1. he has been afforded a reasonable and sufficient period of time for
deliberation thereon and for negotiation of the terms thereof;
          2. he has carefully read and understands the terms of this AGREEMENT;
          3. he has signed this AGREEMENT freely and voluntarily and without
duress or coercion and with full knowledge of its significance and consequences
and of the rights relinquished, surrendered, released and discharged hereunder;

6



--------------------------------------------------------------------------------



 



          4. the only consideration for signing this AGREEMENT are the terms
stated herein and no other promise, agreement or representation of any kind has
been made to him by any person or entity whatsoever to cause him to sign this
AGREEMENT;
          5. that NationsHealth did offer him a minimum period of at least
twenty-one (21) days after his receipt of this AGREEMENT to review it; and
          6. that NationsHealth advised him that he had the opportunity to
consult an attorney before signing this AGREEMENT.
     9. This AGREEMENT may be revoked, in a writing sent to the General Counsel
of the Company, by Gregg at any time during the period of seven (7) calendar
days following the date of execution by Gregg. If such seven (7) day revocation
period expires without Gregg exercising his revocation right, the obligations of
this AGREEMENT will become fully effective on the eighth day after Gregg’s
execution of the AGREEMENT (the “Effective Date”).
     10. This AGREEMENT constitutes an integrated agreement, containing the
entire understanding of the Parties with respect to the matters addressed herein
and, except as set forth in this AGREEMENT, no representations, warranties or
promises have been made or relied on by the Parties. This AGREEMENT shall
prevail over any prior communications between the Parties or their
representations relative to matters addressed herein.
     11. It is the desire and intent of the parties hereto that the provisions
of this AGREEMENT shall be enforced to the fullest extent permissible under the
law and public policies applied in each jurisdiction in which enforcement is
sought. Accordingly, although Gregg and the Company consider the restrictions
contained in this AGREEMENT to be reasonable for the purpose of preserving the
Company’s goodwill and proprietary rights, if any particular provision of this
AGREEMENT shall be adjudicated to be invalid or unenforceable, such provision
shall be deemed amended to delete the portion adjudicated to be invalid or
unenforceable, such deletion to apply only with respect to the operation of such
business in the particular jurisdiction in which such adjudication is made. It
is expressly understood and agreed that although the Company and Gregg consider
the restrictions contained in Paragraph 6 to be reasonable, if a final
determination is made by a court of competent jurisdiction that the time or
territory or other restriction contained in this AGREEMENT is unenforceable
against Gregg, the provisions of this AGREEMENT shall be deemed amended to apply
as to such maximum time and territory and to such maximum extent as such court
may judicially determine or indicate to be enforceable.
     The Parties acknowledge that the Company’s damages at law would be an
inadequate remedy for the breach by Gregg of any of the provisions of
Paragraph 6, and agree that in the event of such breach the Company may obtain
temporary and permanent injunctive relief restraining the Gregg from such
breach, and, to the extent permissible under the applicable statutes and rules
of procedure, a temporary injunction may be granted immediately upon the
commencement of any such suit. Nothing contained herein shall be construed as
prohibiting the Company from pursuing any other remedies available at law or
equity for such breach or threatened breach of Paragraph 6, or for any breach or
threatened breach of any other provision of this AGREEMENT.

7



--------------------------------------------------------------------------------



 



     Further, the Parties agree that any claim, controversy, or dispute between
Gregg and the Company (including without limitation Company’s affiliates,
subsidiaries, officers, employees, representatives or agents) arising out of or
related to this AGREEMENT, other than a dispute concerning a breach or a
threatened breach of Paragraph 6 of this AGREEMENT, shall be submitted to and
settled by arbitration before a single arbitrator in a forum of the American
Arbitration Association (“AAA”) located in Broward County in the State of
Florida and conducted in accordance with the National Rules for the Resolution
of Employment Disputes. In such arbitration: (a) the arbitrator shall agree to
treat as confidential evidence and other information presented by the parties to
the same extent as Confidential Information must be held confidential by Gregg
under the terms of his prior employment and under the terms of this AGREEMENT,
(b) the arbitrator shall have no authority to amend or modify any of the
Company’s policies, and (c) the arbitrator shall have ten business days from the
closing statements or submission of post-hearing briefs by the parties to render
a decision. All AAA-imposed costs of said arbitration, including the
arbitrator’s fees, if any, shall be borne by the Company. All legal fees
incurred by each party in connection with said arbitration shall be borne by the
party who incurs them, unless applicable statutory authority exist providing for
the award of attorneys’ fees to a prevailing party and the arbitration decision
and award provides for the award of such fees. Any arbitration award shall be
final and binding upon the Parties, and any court having jurisdiction may enter
a judgment on the award.
     12. The Parties agree that a failure by any party at any time to require
performance of any provision of this AGREEMENT shall not waive, affect,
diminish, obviate or void in any way that party’s full right or ability to
require performance of the same, or any other provisions of this AGREEMENT, at
any time thereafter.
     13. This AGREEMENT shall be interpreted, enforced and governed under the
laws of the State of Florida, without regard to conflict of laws principles.
     14. The Parties warrant and represent that they have read and understand
the foregoing provisions of this AGREEMENT and that they and their respective
signatories are fully authorized and competent to execute this AGREEMENT on
their behalves. Gregg further warrants and represents that he has not previously
assigned or transferred any of claims that are the subject of the release
contained herein.
     Executed as an agreement under seal effective as of eight (8) days after
Gregg’s execution of this AGREEMENT.

                      NATIONSHEALTH, INC.       ROBERT GREGG    
 
                   
By:
    /s/ Arthur Spector
 
      By:        /s/ Robert Gregg
 
   
 
                   
Title:
    Chairman       Date:        12-16-2005    
 
                   
Date:
    12-16-2005                

8